                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ROBERT WAYNE MITCHELL,                            §
                                                  §
       Petitioner,                                §
                                                  §
v.                                                §    Civil Action No. 3:19-CV-1317-L
                                                  §
LORIE DAVIS, Director                             §
Texas Department of Criminal Justice,             §
Correctional Institutions Division,               §
                                                  §
       Respondent.                                §

                                              ORDER

       On August 20, 2019, the Amended Findings, Conclusions and Recommendation of the

United States Magistrate Judge (“Report”) (Doc. 12) was entered, recommending that Petitioner’s

habeas petition be construed as successive and transferred to the United States Court of Appeals

for the Fifth Circuit. In a motion docketed on September 5, 2019, Petitioner contends that he did

not consent to the magistrate judge’s exercise of jurisdiction. The court construes Petitioner’s

motion as an objection to the Report.

       Having reviewed the pleadings, file, record in this case, and Report, and having conducted

a de novo review of that portion of the Report to which objection was made, the court determines

that the findings and conclusions of the magistrate judge are correct, accepts them as those of the

court, and overrules Petitioner’s objections. Accordingly, the court determines that it lacks

jurisdiction to consider this successive habeas petition and directs the clerk of the court to transfer

the successive habeas petition in this case to the Fifth Circuit to determine whether Petitioner

should be allowed to proceed with this habeas petition.




Order – Page 1
       It is so ordered this 13th day of September, 2019.



                                                   _________________________________
                                                   Sam A. Lindsay
                                                   United States District Judge




Order – Page 2
